UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-12941 EASTERN LIGHT CAPITAL, INCORPORATED (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3240473 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 100 Pine Street, Suite 560,San Francisco, California (Address of principal executive office) (zip code) (415) 693-9500 (Registrant’s Telephone Number, including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock $0.01 par value American Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNox Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer: o Accelerated filer: o Non-accelerated filer: o Smaller reporting company: x DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Proxy Statement for the 2010 Annual Meeting of Shareholders to be held on June 1, 2011 are incorporated by reference into Part III of this Form 10-K. TABLE OF CONTENTS PART I 3 FORWARD LOOKING STATEMENTS 3 ITEM 1. BUSINESS 3 General 3 MORTGAGE INVESTMENT BUSINESS 3 General 3 Mortgage Loan Portfolio 3 Financing 4 MORTGAGE BANKING BUSINESS 4 General 4 HEDGING 4 SERVICING 5 Servicing Portfolio 5 Geographical Distribution 5 Interest 5 Maturity 5 Delinquencies 6 REGULATION 6 STRATEGY AND COMPETITION 6 EMPLOYEES 7 ITEM 1A. RISK FACTORS 7 ITEM 2. PROPERTIES 7 ITEM 3. LEGAL PROCEEDINGS 7 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 7 PART II 8 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 8 ITEM 6. SELECTED FINANCIAL DATA 9 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 OVERVIEW 10 RECENT ACCOUNTING PRONOUNCEMENTS 10 CRITICAL ACCOUNTING POLICIES 10 Operating Strategy 12 Loan Origination 12 Asset Management 12 Contingencies and Commitments 12 RESULTS OF OPERATIONS 13 YEAR ENDED DECEMBER 31, 2, 2009 13 LIQUIDITY AND CAPITAL RESOURCES 13 1 LIQIDITY AND CAPITAL RESOURCES FOR THE YEAR ENDED DECEMBER 31, 2010 13 LIQIDITY AND CAPITAL RESOURCES FOR THE YEAR ENDED DECEMBER 31, 2009 14 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 Market Risk 14 Asset and liability Management 15 ITEM 8. FINANCIAL STATEMENTS 15 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 15 ITEM 9A(T). CONTROLS AND PROCEDURES 15 Evaluation of Disclosure Controls and Procedures 15 Management's Report on Internal Control Over Financial Reporting 15 Changes in Internal Control Over Financial Reporting 17 ITEM 9B. OTHER INFORMATION 16 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 16 DIRECTORS AUDIT COMMITTEE - FINANCIAL EXPERTS 16 EXECUTIVE OFFICERS 16 ITEM 11. EXECUTIVE COMPENSATION 16 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 16 ITEM 13. CERTAIN RELATIONSHIPS, RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 17 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 17 PART IV. 17 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 17 (a) Financial Statements 17 (b) Financial Statement Schedules 17 (c) Exhibits 17 (d) Reports on Form 8-K 18 (e) Miscellaneous Exhibits 18 SIGNATURES 19 2 PART I FORWARD LOOKING STATEMENTS Certain statements made in this Annual Report on Form 10-K are "forward-looking statements" (within the meaning of the Private Securities Litigation Reform Act of 1995) regarding the plans and objectives of management for future operations. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of Eastern Light Capital, Incorporated (the "Company") to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. The Company's plans and objectives are based, in part, on assumptions involving the continued expansion of business. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond the control of the Company. Although the Company believes its assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance the forward-looking statements included in this Annual Report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the objectives and plans of the Company will be achieved. ITEM 1. BUSINESS General References to the “Company” refer to Eastern Light Capital, Incorporated (the “Trust”) – a Real Estate Investment Trust (“REIT”) – and WrenCap Funding Corporation (“WCFC”), collectively.The Trust was incorporated in Delaware on December 12, 1995. On July 2, 2008, the Trust – formerly known as Capital Alliance Income Trust, Ltd – was renamed Eastern Light Capital, Incorporated. On April 15, 1997, the Trust formed a taxable REIT subsidiary, Capital Alliance Funding Corporation (“CAFC”). On April 20, 2007, the subsidiary was renamed to WrenCap Funding Corporation. Both the Trust and WCFC are incorporated in Delaware. The Trust owns all of WCFC’s common and preferred shares and the Trust and WCFC are consolidated in the Company’s financial statements. Prior to December 29, 2006, the Company was externally advised by Capital Alliance Advisors, Inc. (the “Former Manager”, “CAAI”). On December 29, 2006, the Former Manager was terminated and the Company became self-administered and self-advised. The Trust is a specialty mortgage finance company organized as a Real Estate Investment Trust (“REIT”). Historically the Trust has emphasized the Mortgage Investments Business and CAFC has emphasized the Mortgage Banking Business.On March 31, 2006, CAFC suspended the origination of new investment mortgages for the Trust and the origination of new mortgages for subsequent sale into the secondary mortgage market. By year end 2006, CAFC’s unsold mortgages originated for secondary market sale were sold to the Trust.As of December 31, 2010, the Trust’s investments are primarily high loan-to-value, collateral-oriented, non-conforming residential mortgage loans with limited secondary market appeal. MORTGAGE INVESTMENT BUSINESS General The Trust’s Mortgage Investment Business, principally acquired non-conforming residential mortgage loans, which at the time of investment had a maximum 75% combined loan-to-value ratio. Both first and second mortgage loans were acquired. Income is primarily earned from mortgage interest and mortgage fees. These investments are financed with stockholders’ equity and institutional borrowings. Mortgage Loan Portfolio As a matter of investment policy, all loans originated or purchased for the Trust’s portfolio had a combined loan-to-value, at the time of acquisition, of not more than 75% of the collateral’s value. Mortgage loans that defer part of the interest payment (negative amortization) are not acquired if the maximum deferred payment balance, when added to the original mortgage balance, exceeds 75% of the collateral’s value at the time of origination. The collateral’s value is verified by independent appraisal. 3 As of December 31, 2010, the Mortgage Investment Business loan portfolio totaled $1,046,284 with an average loan size of $130,786, an average weighted yield of 8.04%, a weighted average adjusted maturity of 23 months and a weighted average combined loan-to-value ratio of 65% (based upon the collateral’s appraisal value at funding).First deeds of trust comprised 81% of the portfolio’s dollar value and second deeds of trust comprised 19%. As of December 31, 2009, the Mortgage Investment Business loan portfolio totaled $2,690,737 with an average loan size of $206,980, an average weighted yield of 8.98%, a weighted average adjusted maturity of 31 months and a weighted average combined loan-to-value ratio of 71% (based upon the collateral’s appraisal value at funding).First deeds of trust comprised 61% of the portfolio’s dollar value and second deeds of trust comprised 39%. The mortgage loans are concentrated in California. Financing The Mortgage Investment Business is currently financed by the stockholders’ equity. The Bylaws restrict the encumbrance of the Company’s assets to four (4) times its total stockholders’ equity after excluding financing obtained by WCFC. Lines of credit consistent with the financing objectives described herein may be sought. MORTGAGE BANKING BUSINESS General The Mortgage Banking Business consisted of the origination and the purchase and sale of conforming and non-conforming mortgage loans secured by first liens and second liens on single (one-to-four) family residential properties. The Mortgage Banking Business provided a conduit between the originators of such mortgage loans and permanent investors in such loans. On March 31, 2006, the Company’s Board of Directors suspended its Mortgage Banking Business. Until December 29, 2006, CAAI contracted with CAFC to provide management, mortgage origination, loan processing, underwriting, and secondary sales services. CAFC purchased or originated each loan from mortgage bankers, mortgage brokers or existing borrower relationships. The Mortgage Banking Business assumed the potential risk of delinquency and/or credit losses as well as interest rate risk in the event of a delay in the sale of such loans. Such on-going risks, upon the sale of a loan will pass to the purchaser without recourse to CAFC. CAFC’s origination risk was minimized by the relatively short period that such loans were held prior to sale. Loans not purchased by for the Mortgage Investment Business were sold in the secondary market through whole loan sales or to an affiliate of the Former Manager. The Mortgage Banking Business acquired all of the servicing rights on loans it originated or purchased and such servicing rights were relinquished when loans were sold into the secondary market. The Mortgage Banking Business generally had no on-going risk of loss after a whole loan sale other than liability with respect to normal warranties and representations given in such sales, fraud in the origination process or early default on such mortgage loan. Currently, residential mortgage banking activity is depressed by both historical and mid-2000 standards. Despite a generally favorable interest rate environment, the nationwide decline in home prices has reduced the pool of potential refinancings and the depressed level of home sales activity has limited the demand for purchase financings. Although the Company has suspended its mortgage banking operations, the licenses to originate residential, multi-family and commercial mortgage loans in California remains active. HEDGING Most of the Trust’s mortgage investments have relatively short maturities. Therefore, the Trust has not implemented hedging strategies to protect against interest rate risks. However, hedging strategies and transactions may in the future be implemented by the Company based on various factors, including market condition, the expected volume of mortgage loan originations and purchases for investment and the mortgage volume and period of time required to accumulate and to sell mortgage loans. Hedging is complex and no hedging strategy or combination of hedging strategies can completely insulate the Company from interest rate risks. In addition, hedging involves transaction and other costs, and such costs could increase as the period covered by the hedging protection increases or in a period of rising and fluctuating interest rates. Therefore, the Company may incur significant costs, remain ineffectively hedged from interest rate risks, and obtain reduced return on equity than otherwise achievable without hedging. 4 SERVICING The Company’s mortgage loans include mortgage servicing rights. Any mortgage loan sold by the Company is sold with the loan’s mortgage servicing rights released. The Company does not separately acquire or maintain servicing rights.Loan servicing includes collecting and remitting loan payments, making required advances, accounting for principal and interest, holding escrow or impound funds for payment of improvement holdbacks, interest, taxes and insurance, if applicable, making required inspections of the mortgaged property, contacting delinquent borrowers and supervising foreclosures and property dispositions in the event of unremedied defaults. The Company services its own loans. Servicing Portfolio The following tables set forth certain information regarding the Trust’s Mortgage Investment Business servicing portfolio of loans for the years ended December 31. Beginning servicing portfolio $ $ Loans added to the servicing portfolio Loans sold, servicing released and principal paydowns (1) Ending servicing portfolio $ $ Number of loans serviced 8 13 Average loan size $ $ (1)Includes normal loan payoffs, prepayments, principal amortization and foreclosures. Geographical Distribution The following table sets forth the geographic distribution of the Trust’s Mortgage Investment Business servicing portfolio for the years ended December 31. State Number ofloans $-% of Portfolio Number ofloans $-% of Portfolio CA 7 88% 11 86% Other 1 12% 2 14% Totals: 8 100% 13 100% Interest The weighted average interest for the Trust’s Mortgage Investment Business portfolio of loans at December 31, 2010 was 8.04% and at December 31, 2009 was 8.98%. Maturity The weighted average adjusted maturity of the Trust’s Mortgage Investment Business portfolio of loans at December 31, 2010 was 23 months and at December 31, 2009 was 31 months. The following table shows the Trust’s maximum scheduled loan maturities for the years ended December 31. Terms of Loans Amount ofloans $-% of Portfolio Amount of loans $-% of Portfolio 0-12 months 36% 38% 13-24 months 31% 13% 25-36 months 0% 12% 37-48 months 0% 0% Over 48 33% 1, 011,335 37% Totals: $ 100% $ 100% 5 Delinquencies The following table shows the Trust’s Mortgage Investment Business delinquency statistics for its servicing portfolio for the years ended December 31. Loans Delinquent For: Number ofloans $-% of Portfolio Number ofloans $-% of Portfolio 31-60 days 0 0% 0 0% 61-90 days 0 0% 0 0% 91 days + 2 2% 3 39% Totals: 2 2% 3 39% None of the 91 days+ delinquent loans weresatisfied or brought current by April 11, 2011. None of the 91 days+ delinquent loans weresatisfied or brought current by April 12, 2010, while two of the loans were scheduled for Trustee Sale in the second quarter of 2010. REGULATION The Company conducts its business so as not to become regulated as an investment trust under the Investment Trust Act. The Investment Trust Act exempts entities that are “primarily engaged in the business of purchasing or otherwise acquiring mortgages and other liens on and interests in real estate” (“Qualifying Interest”). Under the current interpretation of the staff of the Commission, in order to qualify for this exemption, the Trust must maintain at least 55% of its assets directly in mortgage loans, and certain other Qualifying Interests in real estate. If the Trust fails to qualify for exemption from registration as an investment trust, its ability to use leverage in its Mortgage Investment Business would be substantially reduced, and it would be unable to conduct its business as described herein. The Company has not requested a legal opinion from counsel indicating that, it will be exempt from the Investment Trust Act. Because the Company’s business is highly regulated, the laws, rules and regulations applicable to the Company are subject to regular modifications and change. There are currently proposed various laws, rules and regulations which, if adopted, could impact the Company. There can be no assurance that these proposed laws, rules and regulations, or other such laws, rules or regulations, will not be adopted in the future which could make compliance much more difficult or expensive, restrict the Company’s ability to originate, broker, purchase or sell loans, further limit or restrict the amount of commissions, interest and other charges earned on loans originated, brokered, purchased or sold by the Company, or otherwise affect the business or prospects of the Company. Also, members of Congress and government officials have from time to time suggested the elimination of the mortgage interest deduction for federal income tax purposes, either entirely or in part, based on borrower income, type of loan or principal amount. Because many of the Company’s loans are made to borrowers for the purpose of consolidating consumer debt or financing other consumer needs, the competitive advantages of tax deductible interest, when compared with alternative sources of financing, could be eliminated or seriously impaired by such government action. Accordingly, the reduction or elimination of these tax benefits could have a material adverse effect on the demand for loans of the kind offered by the Company. On April 1, 2011, the Dodd Frank Wall Street Reform and Consumer Protection Act (“Act”) became effective. The Act is very broad and will affect a wide array of financial institutions practices, including residential mortgage marketing, underwriting, disclosure, and compensation. The Act also creates the Consumer Financial Protection Bureau as an agency to implement, regulate, and enforce additional consumer lending laws and mortgage servicing compliance standards. The effect of this legislation on the mortgage investment and mortgage banking business is undeterminable. Additionally, there are various state and local laws and regulations affecting the Company. Mortgage operations also may be subject to applicable state usury statutes. The Company believes that it is in material compliance with all rules and regulations to which it is subject. STRATEGY AND COMPETITION The Mortgage Investment Business faces competition from other financial institutions, including but not limited to banks, specialty finance companies and private mortgage investors. Many of the institutions with which the Company competes have significantly greater financial resources. Management also believes the Act imposes additional regulatory and competitive disadvantages on smaller mortgage investment and mortgage banking companies. The appropriate diversification of the Company’s assets into other real estate investment trust permissible assets will be considered. The Company will also consider alternative investment strategies that deemphasize real estate and mortgage investments. 6 EMPLOYEES At December 31, 2010, the Company had two full time employees. At December 31, 2009 the Company had two full time and one part time employee. The Company’s employees are not subject to a collective bargaining agreement and the relationship with its employees is good. ITEM 1A. RISK FACTORS The Company is not required to provide the information required by this item as it is a smaller reporting company. ITEM 1B. UNRESOLVED STAFF COMMENTS None ITEM 2. PROPERTIES The Company’s principal office is located at 100 Pine Street, Suite 560, San Francisco, California, 94111 where it leases approximately 1,100 square feet under a lease that expires in July 2011. The existing facilities are adequate for the Company’s current needs. ITEM 3. LEGAL PROCEEDINGS Legal Proceedings are described in Note 17 to the Consolidated Financial Statements which is included in the Form 10-K under the caption “Legal Proceedings and Contingencies”. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None 7 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The quarterly high and low sale prices of the Common Stock as quoted on the American Stock Exchange for the last two years follows: Year Quarter High Low Dividend per Common Share 1st 2nd 3rd 4th 1st 2nd 3rd 4th Jan.1 – March 31 On December 31, 2010, there were approximately 180 stockholders of record (including holders who are nominees for an undetermined number of beneficial owners as one stockholder). To maintain its qualification as a REIT, annual distributions to stockholders of at least 90% of its taxable income (which may not necessarily equal net income as calculated in accordance with GAAP), determined after the application of any net operating loss carry forward, without regard to the deduction for dividends paid and excluding any net capital gains or loan loss reserves, are required. Quarterly the Board of Directors meets to determine dividend distributions. The dividend policy is subject to revision at the discretion of the Board of Directors. Any distributions in excess of those required to maintain REIT status will be made at the discretion of the Board of Directors and will depend on the financial condition of the Company and such other factors as the Board of Directors deems relevant. The Board of Directors has not established a minimum distribution level. During 2010 and 2009, no dividends were declared and paid. Distributions to stockholders are generally taxable as ordinary income, although a portion of such distributions may be designated as capital gain or may constitute a tax-free return of capital. Since 2005, the Company has incurred taxable losses, also known as Net Operating Losses (“NOL”).NOL’s may allow the Company to retain future taxable income equal to the cumulative amount of its NOL balance.The Internal Revenue Service waives mandatory dividend payments until allowable NOLs are recovered. 8 ITEM 6. SELECTED FINANCIAL DATA The following table presents selected historical financial data derived from the audited consolidated financial statements of the Company. The historical financial information is not necessarily indicative of future operations and should not be so construed. The selected financial data should be read in conjunction with “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS.” Year Ended December 31 Financial Summary Operations: Revenue $ Net income (loss) Data: Weighted average basic loss/share $ ) $ ) $ ) $ ) $ ) Weighted average diluted loss/share $ ) $ ) $ ) $ ) $ ) Consolidated Balance Sheet Data: Mortgage notes receivable $ Total assets Total liabilities Stockholders’ equity Common share equity ) ) Common shares [INTENTIONALLY LEFT BLANK] 9 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW In May of 1997, the Trust registered its common shares with the Securities and Exchange Commission under the Securities Act of 1933. On September 30, 1998, the initial public offering of Common Shares was completed. Since October 1, 1998, the common shares have been publicly traded. During the first quarter of 2006, the Trust announced its intent to suspend mortgage banking loan originations and to monetize its mortgage banking loan portfolio. By year end 2006, mortgage banking loans (mortgages originally originated for sale into the secondary market) were transferred to the Trust. Prior to December 29, 2006, the Company was externally advised by Capital Alliance Advisors, Inc. (the “Former Manager”, “CAAI”). On December 29, 2006, the Former Manager was terminated and the Company became self-administered and self-advised. The current real estate market is characterized by both a lack of available credit and declining residential property valuations.Due to these conditions the Company’s focus on selling real estate owned (“REO”) is highly challenging. The current conditions are expected to extend through calendar year 2011. On April 20, 2007, the Company’s 100% owned taxable subsidiary changed its name from Capital Alliance Funding Corporation (“CAFC”) to WrenCap Funding Corporation (“WCFC”). The transition agreement with the Former Manager required the Company to remove the name “Capital Alliance” from the Trust’s name by June 30, 2008 and from CAFC’s name by April 30, 2007. Since May 1, 2007, WCFC has traded exchange listed marketable securities. Mortgage investment loans are reported as mortgage notes receivable and held until prepayment, maturity or foreclosure. As of December 31, 2010, the Mortgage Investment Business portfolio totaled $1,046,284, consisting of 8 loans, of which 2 loans totaling $23,318 or 2% of the portfolio loan value were delinquent over 60 days. As of April 11, 2011, none of the delinquent loans was brought current or paid off and two loans totaling $23,318 or 2% of the December 31, 2010 portfolio balance remained delinquent.As of December 31, 2010, the Trust held six properties as real estate for sale. During 2011, the Company is focusing on liquidating its REO assets. The monetization of REO assets is an important source of liquidity for the Company in 2011. As of December 31, 2009, the Mortgage Investment Business portfolio totaled $2,690,737, consisting of 13 loans, of which 3 loans totaling $1,064,984 or 39% of the portfolio loan value were delinquent over 60 days. As of April 12, 2010, none of the delinquent loans was brought current or paid off and three loans totaling $1,064,984 or 39% of the December 31, 2009 portfolio balance remained delinquent.As of December 31, 2009, the Trust held nine properties as real estate for sale. RECENT ACCOUNTING PRONOUNCEMENTS These are incorporated by reference in the Financial Statement Footnotes. CRITICAL ACCOUNTING POLICIES The accounting and reporting policies of the Company are in accordance with accounting principles generally accepted in the United States of America and pursuant to the rules and regulations of the Securities and Exchange Commission.The Company’s significant accounting policies are described in the notes to the financial statements.Certain accounting policies require management to make significant estimates and assumptions, which have a material impact on the carrying value of certain assets and liabilities, and the Company considers these to be critical accounting policies.The estimates and assumptions used are based on historical experience and other factors, which management believes to be reasonable under the circumstances.Actual results could differ significantly from these estimates and assumptions, which could have a material impact on the carrying value of assets and liabilities at the balance sheet dates and results of operations for the reporting periods. 10 The following are critical accounting policies that require the most significant estimates and assumptions that are particularly susceptible to a significant change in the preparation of the consolidated financial statements and are not presented in their relative order of importance. Revenue recognition.Interest income is recorded on the accrual basis of accounting in accordance with the terms of the loans.Management reviews the likelihood that a loan will be repaid when the payment of principal or interest is delinquent over two payments.For these delinquent loans, Management may establish an allowance for loan losses to protect against principal losses in the loan portfolio and an allowance for doubtful accounts to protect against losses from accrued interest. If the mortgage’s collateral is considered insufficient to satisfy the outstanding balance, after estimated foreclosure and selling costs, additional interest is not accrued.Loan origination income and extension fees are deferred and recognized over the remaining life of the loan as interest income on the interest method. Rental income is recognized as it is earned. Allowance for Loan Loss Reserve. Management reviews its loan loss provision regularly and the Company maintains an allowance for losses on mortgage notes receivable at an amount that management believes is sufficient to protect against potential losses inherent in the loan portfolio.A provision for loan losses is based on management’s evaluation of an amount that is adequate to absorb losses inherent in the existing loan portfolio.The evaluation, which includes a review of all loans on which full collection may not be reasonably assumed, considers among other matters, general economic conditions, the fair value of underlying collateral, past loan loss experience, borrower economic resources, trends in loan delinquency and other factors that warrant recognition in providing for an adequate loan loss allowance. The Company’s actual losses may differ from the estimate.Notes receivable deemed uncollectible are written off.The Company does not accrue interest income on impaired loans. Allowance for Doubtful Accounts. Management reviews its accounts receivable periodically and the Company establishes an allowance forreceivables that may not be collectible. Management exercises judgment in establishing the allowance and the Company’s actual losses may differ from the estimate. Real estate owned.Real estate owned results from foreclosure of mortgage notes receivable and at time of foreclosure is recorded at the lower of carrying amount plus any senior indebtedness or fair value of the property minus estimated costs to sell. Management may elect to lease foreclosed real estate owned in lieu of immediately marketing it for sale. Subsequent to foreclosure, the foreclosed asset value is periodically reviewed and adjusted to fair value if a decline has occurred. Income and expenses related to real estate owned are recorded as rental income, interest expense and operating expenses of real estate owned and are included in the consolidated statements of operations. Depreciation is taken on the leased real estate owned. Stock-Based Compensation.The Company measures the cost of a recipient’s services received in exchange for an award of an equity instrument based on the award's fair value on the grant date and recognizes the cost over the period during which the recipient is required to provide service in exchange for the award, generally the vesting period. No compensation costs are recognized for equity instruments for which the recipient do not render the requisite service. The Audit Committee of the Trust’s Board of Directors has discussed and approved the critical accounting policies and the development, selection and disclosure of the estimates and alternatives prior to filing this report with the Securities and Exchange Commission. Operating Strategy Mortgage investment loans are reported as mortgage notes receivable and are held until prepayment, maturity or foreclosure. The Company owns non-conforming mortgage loans on one-to-four unit residential properties secured by first and second deeds of trust.These loans are primarily secured by California real estate. Historically, the Trust limited its mortgage investments to a cumulative loan to value ratio (“CLTV”) that did not exceed 75% of the underlying collateral at the time of investment.The Company seeks to maximize the value of its loan portfolio through active asset management. During 2009, the repayment of mortgage notes receivable and the monetization of non-performing assets reduced institutional borrowings by $2,000,000 to $0. During 2010, other than senior mortgage debt, institutional borrowings remained at $0. The Company’s current investment policies include other REIT permissible assets in addition to residential mortgage loans. The Company may consider de-REITing to enhance shareholder value. 11 Loan Origination Until March 31, 2006, the Company’s mortgage banking subsidiary originated loans in excess of the Trust’s 75% CLTV investment standard for subsequent sale into the secondary mortgage market. During 2006, the Former Manager was unable to sell $6,108,330 of these mortgage banking loans at an acceptable price.Although these loans did not satisfy the Trust’s investment standards, during 2006 these loans were transferred to the Trust and are reported as mortgage notes receivable. Pursuant to the Stockholder’s vote, on December 29, 2006, the Board of Directors terminated the Former Manager. The Former Manager and the Company’s mortgage banking operations accounted for 100% of the loans acquired by the Trust in 2006.Subsequently, the Company has not acquired any loans from third parties or the Former Manager. Asset Management Asset management is mortgage loan servicing and real estate owned (“REO”) dispositions.Loan servicing consists of collecting payments from borrowers making required advances, accounting for principal and interest payments, holding borrowed proceeds in escrow until fulfillment of mortgage loan requirements, contacting delinquent borrowers, and in the event of unremedied defaults performing other administrative duties including supervising foreclosures. On June 30, 2007 the Loan Servicing Agreement with the Former Manager was cancelled. Subsequently, the Company engaged a subservicer to provide loan servicing. On December 31, 2009, the Company took over the servicing of its own loan portfolio. The Company only services loans that it owns. It does not acquire loan servicing rights nor does it maintain a loan’s servicing rights at disposition. REO dispositions include all of the supervisory and administrative processes of preparing a foreclosed asset for sale. Contingencies and Commitments The allowance for loan losses is based on estimates, primarily based on the borrower’s payment record and the Company’s loan, lien position, and the fair value of the real property securing the loan. The Company analyzes the anticipated sales price of the foreclosed property that includes a discount from the latest appraised value of the property, less the sum of priority liens, costs of disposition, the face amount of the Company’s mortgage loan and accrued interest receivable. As of December 31, 2010 and 2009, the Company reserved an allowance for loan losses of $20,000 and $310,000, respectively. Allowances for doubtful accounts are estimated reserves for the collectability of other receivables. As of December 31, 2010 and 2009, the Company reserved an allowance for doubtful accounts of $0 and $453,974, respectively. RESULTS OF OPERATIONS YEAR ENDED DECEMBER 31, 2, 2009 Revenues for the year ended December 31, 2010 decreased to $172,508 as compared to $388,581 for 2009.During 2010, interest income declined $106,662 due to ELC’s smaller loan portfolio as well as lower interest yields.Due to the suspension of mortgage banking operations in 2006, there was no loan origination income and service release premiums in 2010 and 2009. Expenses for the year ended December 31, 2010 decreased to $1,435,426 as compared to $3,724,229 for the previous year. The decrease in 2010 compared to 2009 is primarily due to reduced impairment of real estate expenses of $2,013,829, the decrease in wages of $79,062 (due to a reduction in personnel), and reduced real estate owned expenses of $109,986 (due to fewer REO properties). During 2010, there was a loss from real estate owned of $93,048 impairment of real estate owned of $457,645 and real estate expenses of $60,808. During 2009, there was a gain from the retirement of debt of $400,000, impairment of real estate owned of $2,269,128 and real estate expenses of $170,794. Net Loss for the year ended December 31, 2010 was $1,392,097. Net Loss for the year ended December 31, 2009 was $2,768,594. 12 At year ended December 31, 2010, the Company’s mortgage notes receivable balance was $1,644,453 less than the mortgage notes receivable balance for the year ended December 31, 2009.At year ended December 31, 2010, the real estate owned balance was $2,665,428 less than the year ended December 31, 2009 balance. LIQUIDITY AND CAPITAL RESOURCES Management believes that existing cash balances, cash flow from operations,mortgage loans payments, the net proceeds of REO sales, additional credit facilities that may be obtained during 2011 and, if necessary, the limited sale of investment mortgages will be sufficient to meet the liquidity needs of the company’s businesses for the next twelve months. LIQUIDITY AND CAPITAL RESOURCES FOR THE YEAR ENDED DECEMBER 31, 2010 As of January 1, 2010, the Trust had $227,944 of cash and cash equivalents. After taking into effect the various transactions discussed below, cash and cash equivalents at December 31, 2010 were $269,911. The following summarizes the changes in net cash used in operating activities, net cash provided by investing activities and net cash used in financing activities. The principal source of the Trust’s increased liquidity was from investing activities. The primary use of cash was operating and financing activities. Net cash used by the operating activities during the year ended December 31, 2010 was $826,377. A change in accounts receivable provided $463,031 and an impairments of real estate owned provided $457,645. Net cash of $4,092,514 was provided by investing activities. Decreased mortgage notes receivable provided $368,009 and proceeds from real estate owned provided $3,926,520. Net cash used in financing activities during the year ended December 31, 2010 was $3,224,172.Payments of senior mortgage loans payable of $3,222,727 and treasury stock purchases of $1,445 were the uses of cash from financing activities. LIQUIDITY AND CAPITAL RESOURCES FOR THE YEAR ENDED DECEMBER 31, 2009 As of January 1, 2009, the Trust had $1,974,687 of cash and cash equivalents. After taking into effect the various transactions discussed below, cash and cash equivalents at December 31, 2009 were $227,944. The following summarizes the changes in net cash used in operating activities, net cash provided by investing activities and net cash used in financing activities. The Trust’s liquidity decreased in 2009. The principal source of the Trust’s liquidity was from investing activities and the primary use of cash was operating and financing activities. Net cash used in operating activities during the year ended December 31, 2009 was $283,469. A change in accounts receivable provided $209,476 and a change in other liabilities provided $181,658. Net cash of $206,243 was provided by investing activities.Decreased mortgage notes receivable provided $200,112, marketable securities provided net cash of $78,031 and investments in real estate owned used $71,900. Net cash used in financing activities during the year ended December 31, 2009 was $1,669,517.Paying down bank lines of credit of $1,605,184 and treasury stock purchases of $65,786 were the uses of cash from financing activities. 13 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Market Risk Market risk is the exposure to loss resulting from changes in interest rates, credit spreads, foreign exchange rates, commodity prices, and equity prices. The Company’s primary market risks are interest rate risk and credit risk of the Mortgage Investment Business. Interest Risk. Interest rate risk is highly sensitive to many factors, including governmental, monetary and tax policies, domestic and international economic and political considerations and other factors beyond the control of the Company. Changes in the general level of the U.S. Treasury yield curve can have significant effects on the market value of the Trust’s portfolio. The majority of the Company’s loans are fixed-rate loans. The Company’s loans are valued on the December 31, 2010 balance sheet at the lower of cost or market. As U.S. Treasury securities are priced to a lower yield and/or the spread to U.S. Treasuries used to price the Company’s assets are decreased, the market value of its mortgage loans may increase. Conversely, as U.S. Treasury securities are priced to a higher yield and/or the spread to U.S. Treasuries used to price the Company’s assets is increased, the market value of its mortgage loans may decline.Changes in the level of the U.S. Treasury yield curve can also affect, among other things, the prepayment assumptions used to value certain loans. In addition, changes in the general level of the United States Prime Rate can affect the Company’s net interest income. The majority of the Trust’s liabilities are floating rate based on a spread over the daily 1 Month London Inter Bank Offered Rate (“LIBOR”). As the level of LIBOR increases or decreases, the Company’s interest expense will move in the same direction. On account of the relatively short adjusted weighted average maturity of the mortgage investment portfolio, a variety of financial instruments available to limit the effects of interest rate fluctuations on its operations have not been utilized. The use of these types of derivatives (such as interest rate swaps, caps, floors and other interest rate exchange contracts) to hedge interest-earnings assets and/or interest-bearing liabilities carry risks, including the risk that the net losses on a hedge position may exceed the amount invested in such instruments.As the level of variable rate mortgage financing of the portfolio increases or the weighted average maturity of the portfolio increases, the Company may utilize a variety of financial instruments to limit the effects of interest rate fluctuations. Credit Risk. Credit risk is the exposure to loss from loan defaults and foreclosures.Default and foreclosure rates are subject to a wide variety of factors, including, but not limited to, property values, supply/demand factors, construction trends, consumer behavior, regional economics, interest rates, the strength of the American economy and other factors beyond the control of the Trust. All loans are subject to a certain probability of default and foreclosure. An increase in the Company’s default rates may reduce the book value of the Company’s assets, earnings and cash flow available to fund operations or pay dividends. The Company manages credit risk through the underwriting process, limiting loans in the mortgage investment portfolio (including the maximum deferral of interest), establishing loss assumptions and carefully monitoring loan performance. Nevertheless, the Company assumes that a certain portion of its loan originations will default and adjusts the allowance for loan losses based on that assumption. Concentration Risk. Concentration risk is the exposure to loss associated with declines in assets that are geographically homogenous. In excess of 90% of the Company’s real estate assets are located in California. The Company is subject to economic risks associated with their physical concentration within the state of California as well as risks associated with the California economy. Asset and Liability Management Asset and liability management is concerned with the timing and magnitude of the maturity of assets and liabilities. In general, management’s strategy is to approximately match the term of the mortgage investment portfolio’s liabilities to the portfolio’s adjusted weighted average maturity. The majority of the investment mortgage loans pay a fixed rate and the income from such assets are relatively unaffected by interest rate changes. During 2010, no recourse interest bearing liabilities were outstanding. Non-recourse senior mortgage debt liabilities, however, have a priority claim specifically limited to the foreclosed upon real estate (REO). 14 ITEM 8. FINANCIAL STATEMENTS The audited Consolidated Financial Statements and their accompanying notes are presented with the Independent Registered Public Accounting Firm’s Report in Appendix F. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None ITEM 9A(T). CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation of our Company’s management, including our Chief Executive Officer and Principal Accounting Officer, we evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934) as of the end of the period covered by this report. Our management has concluded that our disclosures controls and procedures as of the end of the period covered by this report are effective.Effective disclosure controls and procedures means that the material information required to be included in our Securities and Exchange Commission reports is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and regulations for the period of time covered by this report. Management’s Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act).Our internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our Company’s assets; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principalsgenerally accepted in the United States of America and that receipts and expenditures of the Company are being made only in accordance with the authorization of the Company’s management and directors; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our Company’s assets that could have a material effect on the financial statements. Because of the inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Therefore, even those systems determined to be effective can provide only reasonable assurance of achieving their control objectives.Further, the evaluation of the effectiveness of internal control over financial reporting was made as of a specific date, and continued effectiveness in future periods is subject to the risks that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies and procedures may decline. Under the supervision and with the participation of our Company’s management, including our Chief Executive Officer and Principal Accounting Officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission ("COSO").Based on our evaluation under the framework, management has concluded that our internal control over financial reporting is effective as of December 31, 2010. Our management, with the participation of the Chief Executive Officer and Principal Accounting Officer, have implemented internal procedures to continually improve the effectiveness of the Company’s internal control over financial reporting.Based on these policy changes, our management, with the participation of the Chief Executive Officer and Principal Accounting Officer, expects that our internal control over financial reporting will continue to be effective. 15 This annual report does not include an attestation report of the Company’s independent registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by our independent registered public accounting firm pursuant to the rules of the Securities and Exchange Commission that permit us to provide only management’s report in this annual report. Changes in Internal Control Over Financial Reporting There were no changes in our internal control over financial reporting during the fourth quarter of fiscal 2010 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B. OTHER INFORMATION None PART III Certain information required by Part III is omitted from this Annual Report in that the registrant will file its definitive Proxy Statement for the Annual Meeting of Shareholders to be held on June 1, 2011 pursuant to Regulation 14A of the Exchange Act (the Proxy Statement) not later than 120 days after the end of the fiscal year covered by this Annual Report, and certain information included in the Proxy Statement is incorporated herein by reference. ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE DIRECTORS The information required by this Item is incorporated herein by reference to the section entitled “Election of Directors” in the Proxy Statement. AUDIT COMMITTEE – FINANCIAL EXPERTS Certain information required by this Item is incorporated herein by reference to the section entitled “Report of the Audit Committee” in the Proxy Statement. The board of directors has determined that Mr. James L. Grainer is an “audit committee financial expert” and “independent” as defined under applicable SEC and exchange rules. EXECUTIVE OFFICERS The information required by this Item is incorporated herein by reference to the section entitled “Executive Officers” in the Proxy Statement. The Company’s “Code of Ethics” applies to all employees and officers. A copy of the Code of Ethics is posted at www.caitreit.com. Any amendment or waiver granted to a provision of the Code of Ethics that applies to the principal executive officer, principal financial officer, or principal accounting officer that requires disclosure under applicable SEC rules, shall be fully disclosed on the Company’s website. Section 16(a) Beneficial Ownership Reporting Compliance – The information required by this Item is incorporated herein by reference to the section entitled “Other Matters – Section 16(a) Beneficial Ownership Reporting Compliance” in the Proxy Statement. ITEM 11. EXECUTIVE COMPENSATION The information required by this Item is incorporated herein by reference to the sections entitled “Executive Compensation” and “Directors’ Compensation” in the Proxy Statement. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The information required by this Item is incorporated herein by reference to the sections entitled “Security Ownership of Certain Beneficial Owners and Management” and “Equity Compensation Plan Information” in the Proxy Statement. 16 ITEM 13. CERTAIN RELATIONSHIPS, RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE The information required by this Item is incorporated herein by reference to the section entitled “Certain Relationships and Related Transactions” in the Proxy Statement. ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES The information required by this Item is incorporated herein by reference to the section entitled “Principal Accounting Fees and Services” in the Proxy Statement. PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES (a)Financial Statements The following financial statements of the Company included in Appendix F are incorporated by reference in Item 8 of this report: Report of Independent Registered Public Accounting Firm FS-1 Consolidated Balance Sheets FS-2 Consolidated Statements of Operations FS-3 Consolidated Statements of Changes in Stockholders’ Equity FS-4 Consolidated Statements of Cash Flows FS-5 Notes to Consolidated Financial Statements FS-6 (b)Financial Statement Schedules Schedule II – Valuation and Qualifying Accounts FS-19 Schedule IV – Mortgage Loans on Real Estate FS-19 (c)Exhibits Exhibit No. Description Certificate of Incorporation and Amendment No. 1 (1) Bylaws of the Registrant (1) Certificate of Amendment of Certificate of Incorporation (3) Form of Stock Certificate of Common Shares of the Registrant (2) Form of Indemnity Agreement between the Registrant and its Directors and Officers (1) Power of Attorney of Richard J. Wrensen (4) Sarbanes Certification of Richard J Wrensen Sarbanes Certification of Andrea Barney Sarbanes Certification These exhibits were previously contained in Registrant’s Registration Statement filed on Form S-11 with the Commission on September 9, 1996, and are incorporated by reference herein. These exhibits were previously contained in Amendment No. 1 to the Registrant’s Registration Statement filed on Form S-11 with the Commission on January 15, 1997, and are incorporated by reference herein. These exhibits were previously contained in Form 10-Q for the period ending June 30, 1997 filed with the Commission on August 14, 1997, and are incorporated by reference herein. 17 (d)Reports on Form 8-K Form 8-K was filed on: · On October 22, 2010 due to the press release regarding unusual market activity in the Company’s common shares. · On November 12, 2010 due to the press release regarding the NYSE Amex extension of the Company’s plan to satisfy a $1 million market value requiring publically held common shares until December 15, 2010. · On November 23, 2010 due to the press release of preliminary earnings and the requested extension to file Form 10-Q · On November 30, 2010 due to the press release regarding the Company’s timeline to file Form 10-Q for the period ending September 30, 2010 and to regain compliance with the NYSE Amex list requirements. · On December 20, 2010 due to the press release regarding the NYSE Amex extension of the Company’s plan to satisfy a $1 million market value requiring publically held common shares until February 11, 2011. · On December 23, 2010 due to the press release regarding unusual market activity in the Company’s common shares. (e)Miscellaneous Exhibits None 18 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. Eastern Light Capital, Incorporated April 15, 2011 /s/ Richard J. Wrensen /s/ Andrea Barney Richard J. Wrensen Andrea Barney Chairman and Chief Executive Officer Principal Accounting Officer andController Pursuant to the requirements of the Securities Exchange Act of 1934, this Report has been signed by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. /s/ Richard J. Wrensen Dated: April 15, 2011 Richard J. Wrensen Chairman, Chief Executive Officer President and Chief Financial Officer /s/ James L. Grainer Dated: April 15, 2011 James L. Grainer Director /s/ Alan R. Jones Dated: April 15, 2011 Alan R. Jones Director /s/ Ace J. Blackburn Dated: April 15, 2011 Ace J. Blackburn Director 19 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Eastern Light Capital, Incorporated: San Francisco, California We have audited the accompanying consolidated balance sheets of Eastern Light Capital, Incorporated and subsidiary (the “Company”), as of December 31, 2010 and 2009 and the related consolidated statements of operations, changes in stockholders’ equity and cash flows for each of the years in the two-year period ended December 31, 2010. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of December 31, 2010 and 2009 and the consolidated results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.Schedules II and IV are presented for purposes of additional analysis and are not a required part of the basic financial statements.Such information has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/Armanino McKenna LLP San Francisco, California April 15, 2011 FS-1 EASTERN LIGHT CAPITAL, INCORPORATED Consolidated Balance Sheets December 31, 2010 and 2009 ASSETS Cash and cash equivalents $ $ Marketable securities Investments - Prepaid expenses - Accounts receivable Allowance for doubtful accounts - ) Net accounts receivable Notes receivable: Mortgage notes receivable Allowance for loan losses ) ) Net notes receivable Real estate owned Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Senior mortgage debt $ $ Other liabilities Total liabilities Stockholders’ equity Preferred stock, $.01 par value;1,600,000 shares authorized; 213,820 shares issued at December 31, 2010 and December 31, 2009 Additional paid in capital - preferred stock Less treasury stock: 16,919 preferred shares at December 31, 2010 and December 31, 2009 at cost ) ) Common stock, $.01 par value; 2,000,000 shares authorized; 500,432 shares issued at December 31, 2010 and December 31, 2009 Additional paid in capital - common stock Less treasury stock: 148,950 and 148,550 common shares at December 31, 2010 and December 31, 2009 at cost ) ) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. FS-2 EASTERN LIGHT CAPITAL, INCORPORATED Consolidated Statements of Operations For the Years ended December 31, 2010 and 2009 REVENUES Interest income $ $ Rental income Other income Total revenues EXPENSES Senior mortgage interest expense Interest expense on loans - Provision for loan losses Provision for doubtful accounts - Expenses of real estate owned Impairment of real estate owned Wages and salaries Non-income taxes General and administrative Total expenses LOSS FROM OPERATIONS ) ) Gain (loss) from retirement of debt - Gain (loss) on sale of real estate owned ) - Gain (loss) on securities transactions ) Gain (loss) on investments - Total other income (loss), net ) NET INCOME (LOSS) $ ) $ ) PREFERRED DIVIDENDS - - NET INCOME (LOSS) AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) NET INCOME (LOSS) PER COMMON SHARE - BASIC $ ) $ ) NET INCOME (LOSS) PER COMMON SHARE - DILUTED $ ) $ ) DIVIDENDS PAID PER PREFERRED SHARE $
